                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

HENRY MAYE,                                           )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 1:19-cv-01986-JMS-MJD
                                                      )
AARON CLAPP,                                          )
TOWN OF JAMESTOWN, INDIANA,                           )
                                                      )
                               Defendants.            )


                ORDER ADOPTING REPORT AND RECOMMENDATION

        On November 26, 2019, the Magistrate Judge submitted a Report and Recommendation,

[Filing No. 41], recommending that Plaintiff’s claims in this matter be dismissed for Plaintiff’s

repeated failures to comply with the Court’s Orders. The parties were afforded due opportunity

pursuant to statute and the rules of this Court to file objections; none were filed. The Court, having

considered the Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate

Judge’s Report and Recommendation. Accordingly, Plaintiff’s claims in this matter are hereby

DISMISSED WITH PREJUDICE. Final judgment will enter according, and the Clerk is

directed to close this case.


          Date: 12/23/2019




Distribution via ECF only to all counsel of record

Distribution via United States Mail to:
Henry Maye
6628 Westland Drive
Brownsburg, IN 46112
